432 F.2d 1010
FIELDS PRODUCTIONS, INC., Plaintiff-Appellant,v.UNITED ARTISTS CORPORATION, Defendant-Appellee.
No. 739.
Docket 34539.
United States Court of Appeals, Second Circuit.
Argued June 15, 1970.
Decided September 8, 1970.

Appeal from an order dismissing for lack of standing a private treble damage antitrust suit in the United States District Court, Southern District of New York, 318 F.Supp. 87 Edward C. McLean, Judge.
Herman Odell, New York City, for plaintiff-appellant.
Paul Martinson, New York City (Phillips, Nizer, Benjamin, Krim & Ballon and David G. Miller, New York City, on the brief), for defendant-appellee.
Before ANDERSON and FEINBERG, Circuit Judges, and MANSFIELD, District Judge.*
PER CURIAM:


1
The judgment of the District Court is affirmed on the opinion of Judge McLean filed on May 27, 1969, Docket No. 68 Civil 198. See also Billy Baxter, Inc. v. Coca-Cola Co. and Canada Dry Corp., 431 F.2d 183 (2 Cir. August 25, 1970).



Notes:


*
 Of the Southern District of New York, sitting by designation